FILED
                                                                              14-0786
                                                                              12/24/2014 1:23:20 PM
                                                                              tex-3589887
                                                                              SUPREME COURT OF TEXAS
                                                                              BLAKE A. HAWTHORNE, CLERK



                    CASE NO. 14–0786
           _____________________________________________

                 IN THE SUPREME COURT OF TEXAS
           _____________________________________________

          WORLDWIDE CLINICAL TRIALS, a/k/a WTC CORPORATION,
                              Petitioner

                                            V.

                         HERLINDA ARNOLD,
                             Respondent
           _____________________________________________

          On Petition for Review from the Fourth Court of Appeals,
              San Antonio, Texas, Case No. 04–13–00609–CV
           _____________________________________________

                RESPONDENT’S MOTION FOR EXTENSION OF
       TIME TO FILE RESPONSE TO PETITIONER’S PETITION FOR REVIEW
          _____________________________________________

       Respondent, Herlinda Arnold, requests a 30-day extension to file her response to

Petitioner’s Petition for Review and for good cause, would show as follows:

1.     The Fourth Court of Appeals issued its opinion and judgment in the underlying

appeal, Case Number No. 04–13–00609–CV, on August 13, 2014.

2.     After being granted three extensions of time, Petitioner filed its Petition for

Review with this Court on November 25, 2014.

3.     Respondent’s response to Petitioner’s Petition for Review is December 24, 2014.

4.     This is Respondent’s first request for an extension of time.

5.     Respondent respectfully requests a 30–day extension to file its response so that

the undersigned attorneys can adequately prepare the response.


	                                                                                   1	  
6.     The undersigned attorneys have not had sufficient time to respond to Petitioner’s

Petition for Review due to the Thanksgiving holidays, taking time off for vacation and

hearings and obligations in other cases.

7.     Pursuant to TEX. R. APP. P. 10.3, the undersigned attorneys conferred with

counsel for Petitioner, but have yet to receive a response from opposing counsel with

regard to whether he is opposed to this motion.

       FOR THESE REASONS, Respondent prays that this Honorable Court grant this

Motion for Extension of Time to File Response to Petitioner’s Petition for Review and

extend the deadline for filing the response to January 26, 2014, and requests all other

relief to which she may be entitled.



	     	      	      	     	       	     Respectfully submitted,


                                              Ecke and Poling, PLLC



                                              By: ______/s/____________________
                                              Joseph R. Ecke
                                              SBN: 24082946
                                              1203 Buena Vista #201
                                              San Antonio, Texas 78207
                                              Email: joe.ecke@gmail.com
                                              Ph. (210) 645-5356
                                              Fax (210) 775-6490


                                              Law Office of Matthew S. Norris




                                              By: ______/s/____________________
                                              Matthew S. Norris



	                                                                                    2	  
                                               TBA No. 24076881
                                               6243 IH-10 West, Suite 1010
                                               San Antonio, Texas 78201
                                               Email: mattnorrislaw@gmail.com
                                               Ph. (210) 549-7633
                                               Fax (210) 446-4482

                                               ATTORNEYS FOR RESPONDENT



                             CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above has been served to all interested
parties of record on this the 24th day of December 2014.

Sean Michael Reagan
sreagan@lpmfirm.com
9545 Katy Freeway, Suite 200
Houston, Texas 77024




                                               ______/s/____________________
                                                Joseph R. Ecke




	                                                                                          3